DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of April 19, 2022, Applicant, on July 19, 2022, amended claims 1, 8, & 15. Claims 1-21 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 



Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112 rejections set forth in the previous action. Therefore, these rejections are withdrawn. However, additional 35 USC 112 rejections necessitated by Applicant’s amendment are set forth below.
Applicant's amendments are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained below
Applicant's amendments render moot the prior art rejections set forth in the previous action and necessitate new grounds for rejection. Therefore, the new grounds for rejections are set forth below.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.


Applicants argues that independent claims 1, 8, and 15 (and hence the claims depending therefrom), as presented, are eligible under 35 U.S.C. 101 for patentability because independent claims 1, 8, and 15, each now similarly each recite, among other limitations, ... determining a concentration risk level associated with the user performing the task based on the concentration risk model and the at least one characteristic of the task, wherein the concentration risk level is indicative of a level of concentration required by the user to complete the task, and wherein a higher concentration risk level is indicative that the task is most optimally performed by the user in a higher concentration environment having fewer distractions than a lower concentration environment" and "modifying the computing environment associated with the user performing the task based on the concentration risk level by automatically causing data associated with the task to be provided to the user through at least one application automatically instantiated on the one or more devices at a time concurrent with a most optimal time for the user to perform the task as identified by the concentration risk model through the information associated with the user and the at least one characteristic of the task …,"and similar to example 37 and 42, these limitations “represent a practical application of these elements in a manner which provides a clear improvement over prior systems” since “claims 1, 8, and 15, as now presented, describe a process by which a model is trained to identify an importance of how concentrated a user needs to be to perform a specific task based on information about the user and information about the task,” and “[t]he claims then require that, as part of the determination of this concentration "risk level", that data associated with the task be automatically provided to a user through an application which is automatically instantiated at a time determined by the system that the user would most optimally perform the task.” (emphasis by Applicant). Examiner respectfully disagrees.

	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and next (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.

Under Prong 1 of Step 2A, claim 1, and similarly claims 2-21, recites“[a] method for managing user concentration in a work environment … comprising: receiving information associated with a user; identifying at least one characteristic of a task of the user based on the information associated with the user; executing … to train a concentration risk model using the information associated with the user, the identified at least one characteristic of the task, and outcomes of interactions of the user … when performing the task as input; determining a concentration risk level associated with the user performing the task based on the concentration risk model and the at least one characteristic of the task, wherein the concentration risk level is indicative of a level of concentration required by the user to complete the task, and wherein a higher concentration risk level is indicative that the task is most optimally performed by the user in a higher concentration environment having fewer distractions than a lower concentration environment; modifying the … environment associated with the user performing the task based on the concentration risk level by automatically causing data associated with the task to be provided to the user … at a time concurrent with a most optimal time for the user to perform the task as identified by the concentration risk model through the information associated with the user and the at least one characteristic of the task; receiving feedback data from the user with respect to the performance of the modification of the … environment based on the concentration risk level generated by the concentration risk model; and executing … to use the feedback data to iteratively enhance the   performance of the … when determining second, third, and subsequent concentration risk levels respectively associated with performing second, third, and subsequent tasks, each a different type of task with respect to at least home-related tasks, work-related tasks, and entertainment-related tasks.” 
Claims 1-21, in view of the claim limitations, are directed to the abstract idea of managing user concentration in a work environment by receiving information of a user, identifying a characteristic of a task of the user based on the information of the user, execute a concentration risk model based on user information, characteristics of the tasks, and outcomes, determining a concentration risk level of the user performing the task based on the concentration risk model and characteristic of the task, modifying an environment associated with the user performing the task, including providing task information, based on the concentration risk level and an optimal time for the task, receiving feedback regarding the modification, and executing logic to enhance performance of the modification using the feedback to determine and update a second and third concentration risk level associated with performing a second and third tasks by the user based on the feedback from previous task outcomes.

	A claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. Here, each of these limitations above, including the features referred to by Applicant of “the concentration risk level is indicative of a level of concentration,” “higher concentration risk level is indicative that the task is most optimally performed by the user,” and "modifying the computing environment associated with the user performing the task based on the concentration risk level by automatically causing data associated with the task to be provided to the user … at a time concurrent with a most optimal time,” as a whole, manage the human user to perform the work manage personal behavior of human users while working because the limitations above manage user concentration in a work environment by providing a modified work environment for the user to perform the task based on level of concentration of the human person, instructions for the human to perform a task at a time, on the human user feedback and information, the task being performed by the human user, and determining and updating the concentration risk level of the human user while performing a first, second, and third task based on user performance the previous tasks, and this manages personal behavior by reciting rules or instructions to for humans to follow to manage the human user to perform the work, including task data indicating a time to complete the task. Therefore, the claims recite a certain method of organizing human activity.

	Further, a claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, including the features referred to by Applicant, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of receiving information of a user, identifying a characteristic of a task of the user based on the information of the user, execute a concentration risk model based on user information, characteristics of the tasks, and outcomes, determining a concentration risk level representing the concentration required of the user performing the task based on the concentration risk model and characteristic of the task, modifying an environment associated with the user performing the task, including providing task information, based on the concentration risk level including providing task data at an optimal time, receiving feedback regarding the modification, and executing logic to enhance performance of the modification using the feedback to determine and update a second and third concentration risk level associated with performing a second and third tasks by the user based on the feedback from previous task outcomes could all be reasonably interpreted as a human making observations of information regarding a user, mentally evaluating the information using judgment to identify characteristic of a task, execute a model, and determine the concentration risk level indicating a concentration level of the environment of the user performing the first, second, and third task based on the observed and identified information, and mentally and/or with pen and paper providing a work environment for the user performing the task, including task data at a time, based on the concentration risk level. Therefore, the claims recite a mental process.

Accordingly, under Prong 1 of Step 2A, the claims, including the features referred to by Applicant recite a certain method of organizing human activity and mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Specifically with respect to Applicant’s assertion that “[t]he claims then require that, as part of the determination of this concentration "risk level", that data associated with the task be automatically provided to a user through an application which is automatically instantiated at a time determined by the system that the user would most optimally perform the task,” while the  portions of the claim including the determination of the concentration risk level of task performed by a use and providing task data at an optimal time are directed to certain methods of organizing human activities and mental processes, and thus, the above features recite abstract ideas under prong 1 of Step 2A, “through at least one application automatically instantiated on the one or more devices” is not part of the recited abstract idea, but rather, these features are “additional elements beyond the recited abstract idea,” and thus, these features are addressed in Prong 2 of Step 2A and 2B. Nonetheless, pursuant to Prong 2 of Step 2A and 2B, merely requiring that the abstract providing of task data is provided “through at least one application automatically instantiated on the one or more devices” as claimed, does not integrate the recited abstract idea into a practical application and is not sufficient to be significantly more than the recited abstract idea because simply reciting “through at least one application automatically instantiated on the one or more devices” is no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally links the abstract idea to a field of use or technical environment, namely a generic computer executing a generic application and machine learning, which does not integrate a judicial exception into a practical application and is not sufficient to be significantly more than a judicial exception. See MPEP 2106.5(f), (h). Therefore, the additional elements referred to by Applicant are not sufficient to integrate the recited abstract idea into a practical application nor be significantly more than the recited abstract idea.

With respect to the remaining additional elements, under the second prong of Step 2A, the claims recite the additional elements beyond the recited abstract idea of “by a processor,” “computing environment,” “executing machine learning logic,” and “through at least one application automatically instantiated on the one or more devices” in claim 1, and similarly claims 8 & 15; however, individually and when viewed as an ordered combination, pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment performing generic machine learning. Furthermore, with respect to the “receiving” limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. 

Pursuant to Step 2B, as noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, namely a generic computing environment performing generic machine learning, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0065]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. In addition, as noted above, with respect to the “receiving” and “providing” limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.



Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but Applicant’s first argument related to the first discussed amendment is now moot in view of new grounds for rejection necessitated by Applicant’s amendment, as set forth below. Further, with respect to Applicant’s second argument related to the amended limitation, this argument is not persuasive.


Applicant argues Avrahami does not disclose "automatically causing data associated with the task to be provided to the user through at least one application automatically instantiated on the one or more devices at a time concurrent with a most optimal time for the user to perform the task as identified by the concentration risk model through the information associated with the user and the at least one characteristic of the task" because “Avrahami does not appear to contemplate functionality which modifies the computing environment, based on detection of how concentration-intensive a task will be for a user to perform, by automatically providing data associated with the task to the user through an automatic instantiation of an application on the computing device, nor particularly at a time determined to be most optimal for the user to perform the task.” Examiner respectfully disagrees.
Avrahami discloses if the user is engaging in non-work activities of the second pattern during a transition to the first pattern (i.e., at a time concurrent with a most optimal time to perform the task identified by the concentration risk model based on information regarding the user and the characteristic of the task) at 411, at 413, the processing device provides recommendations and restricts non-work usage of digital resources (e.g., websites, applications, etc.) (i.e. modifying the computing environment) to improve the user's to return to the first pattern (e.g., work activities), including a productivity plan that can include one or more directions to pre-break work, commonly used work related digital resources, suggestions based on schedule work activities, blocking or alerting the user to avoid using non-work related digital resources during the transition back to work  (i.e. by providing data associated with the task to be provided to the user). [0111]-[0112]. In Avrahami, the customized transition model for the first pattern/work activities can include access policies alerting the user to avoid starting a personal conversation, etc., alert the user to an approaching deadline, suggest contacting a co-worker  (i.e. by providing data associated with the task to be provided to the user). [0023]. The customized transition model can output direction for the user to perform different productivity activities (e.g., a productivity plan) in response to determining that the user has transitioned to the first pattern (e.g., work activities), e.g., when a user returns to their workstation, a display of the workstation or the user's mobile device may present a recommendation that directs the user to re-engage in the pre-break focused work activity (i.e. by providing data associated with the task to be provided to the user through an application instantiated on the one or more devices). [0041]-[0042].
Furthermore, Avrahami discloses that, in the process determining whether to block access or alert the user to redirect their focus, the process at 505-520 detects a request to access a digital resource, that the user transitioned back to a first pattern/work activity from a second pattern/non-activity, that a blocking or alert policy is associated with the digital resource, such as blocking non-work/second pattern related digital resources, and if, at 530, an alert timer is active to restrict access to the digital resource (i.e. at a time concurrent with a most optimal time to perform the task), at 550 the processing device can alert the user to not access the non-work digital resource (i.e., provide data associated with the task to the user). [0121], [0126]-[0127], [0134]-[0135], [0138].
Moreover, in Avrahami, the DSS 230 that outputs the alert to the user is a module of the activity engine 110/210 implemented as software running on a processing device, such as client devices 105a-105d, cloud service 105n, etc. (i.e. through an application instantiated on the one or more devices). [0031], [0045], [0081].

That is, in Avrahami, if the user is engaging in non-work activities of the second pattern during a transition to the first pattern (i.e., at a time concurrent with a most optimal time to perform the task), the processing device displays an alert provided to a workstation or mobile device (i.e. automatically provide task data to a user through a user device), wherein the alert displayed by the workstation or mobile device may alert the user to an approaching deadline, suggest contacting a co-worker perform different productivity activities, direct the user to re-engage in the pre-break focused work activity (i.e. data associated with the task to be provided to the user), and the display of the alert may be subject to a timer for the resource accessed while transitioning to the work-related activity, wherein the alert may only be displayed while the alert time is active (i.e. at a time concurrent with a most optimal time to perform the task). Furthermore, the alert is provided to the user by a module implemented as software running on a processing device, such as client devices 105a-105d, cloud service 105n, etc. (i.e. through an application instantiated on the one or more devices).
Accordingly, contrary to Applicant’s assertions, Avrahami does indeed disclose "automatically causing data associated with the task to be provided to the user through at least one application automatically instantiated on the one or more devices at a time concurrent with a most optimal time for the user to perform the task as identified by the concentration risk model through the information associated with the user and the at least one characteristic of the task


With respect to Applicant’s remaining arguments, these arguments have been fully considered; however, these arguments are now moot in view of new grounds for rejection necessitated by Applicant’s amendment, as set forth below.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, and similarly claims 8 & 15, recites “a higher concentration risk level is indicative that the task is most optimally performed by the user in a higher concentration environment having fewer distractions than a lower concentration environment” and “modifying the computing environment associated with the user performing the task based on the concentration risk level by automatically causing data associated with the task to be provided to the user through at least one application automatically instantiated on the one or more devices at a time concurrent with a most optimal time for the user to perform the task as identified by the concentration risk model through the information associated with the user and the at least one characteristic of the task.” However, Applicant’s specification does not in expressly or inherently require that the “higher concentration risk level is indicative the task is most optimally performed by the user in a higher concentration environment having fewer distractions than a lower concentration environment” nor that the modifying of the computing environment is “provided to the user through at least one application automatically instantiated on the one or more devices at a time concurrent with a most optimal time for the user to perform the task,” as required by the claims.
In order to satisfy the written description requirement, each claim limitation must be expressly or inherently supported by the disclosure. MPEP 2163 (emphasis added). "”The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.” Capon v. Eshhar, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005) (emphasis added). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term. See MPEP 2163 (emphasis added).
For claims directed toward computer-implemented functions, like the presently claimed invention, “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” MPEP 2161.01 (emphasis added). It is not enough that one skilled in the art could write a program to achieve the claimed function because the written description requirement requires that the specification explains how the inventor intends to achieve the claimed function. Examining Claims for Compliance with 35 USC 112(a) - PowerPoint of Computer Based Training, Slides 20 & 21, (emphasis added) available at http://www.uspto.gov/ sites/default/files/documents/uspto_112a_ part1_17aug2015.pptx. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. Id. at Slide 20.

With respect to the recitation of “a higher concentration risk level is indicative that the task is most optimally performed by the user in a higher concentration environment having fewer distractions than a lower concentration environment” the specification does not expressly or inherently require that he “higher concentration risk level is indicative the task is most optimally performed by the user in a higher concentration environment having fewer distractions than a lower concentration environment,” as required by the claims. 
The specification discusses “the system may determine that a relatively high concentration level is required for the task and/or calculate a relatively high concentration risk level for the task (e.g., "5"), along with determining that preferably the task is performed in a silent, isolated environment with no disturbances (e.g., a library, an office, etc.),” and “if the telephonic conversation is determined to be work-related (e.g., based on a schedule/calendar entry or detected keywords), the concentration risk level may be calculated to be "4,” wherein “[i]f it's higher (e.g., 4), all notifications may be disabled, and if it's lower (e.g., 2), only particular (i.e., "important") notification may be allowed to proceed, while any others are disabled (or blocked).” [0099], [0102]. That is, at best, the specification implies merely that higher concentration risk level is indicative the task requires a concentration environment having fewer distractions. However, nothing in these disclosures nor other portions of the specification expressly or inherently requires that the higher concentration risk level indicating the level concentration environment is most optimal at any level of concentration environment, let alone requiring “a higher concentration risk level is indicative that the task is most optimally performed by the user in a higher concentration environment having fewer distractions than a lower concentration environment,” as required by the claims.

With respect to the recitation of “modifying the computing environment associated with the user performing the task based on the concentration risk level by automatically causing data associated with the task to be provided to the user through at least one application automatically instantiated on the one or more devices at a time concurrent with a most optimal time for the user to perform the task as identified by the concentration risk model through the information associated with the user and the at least one characteristic of the task,” the specification does not expressly or inherently require that the modifying of the computing environment is “task data to be provided to the user through at least one application automatically instantiated on the one or more devices at a time concurrent with a most optimal time for the user to perform the task,” as required by the claims.
The specification discusses “[t]he system may (also) provide various types of recommendations via notifications (e.g., electronic communications, pop-up windows/messages), such as recommended schedule changes (e.g., performing the particular task at a later/different time),” and “disabling notifications and/or providing recommendations with respect to time and/or place to perform the task (e.g., provide a notification that recommends the task be performed at a particular time in a particular location).” [0027]- [0028]. That is, at best, the specification implies only that the modification may include notifications merely indicating a time to perform the task. However, nothing in these disclosures nor other portions of the specification expressly or inherently requires the modifying includes the task includes providing task data by “automatically instantiat[ing]” an “application” at any time in particular, let along “at a time concurrent with a most optimal time,” as required by the claims.

Claims 2-7 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 2-7 are rejected for the reasons set forth above.
Claims 9-14 depend on claim 8 and do not cure the aforementioned deficiencies, and thus, claims 9-14 are rejected for the reasons set forth above.
Claims 16-21 depend on claim 15 and do not cure the aforementioned deficiencies, and thus, claims 16-21 are rejected for the reasons set forth above.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-21) recite “[a] method for managing user concentration in a work environment … comprising: receiving information associated with a user; identifying at least one characteristic of a task of the user based on the information associated with the user; executing … to train a concentration risk model using the information associated with the user, the identified at least one characteristic of the task, and outcomes of interactions of the user … when performing the task as input; determining a concentration risk level associated with the user performing the task based on the concentration risk model and the at least one characteristic of the task, wherein the concentration risk level is indicative of a level of concentration required by the user to complete the task, and wherein a higher concentration risk level is indicative that the task is most optimally performed by the user in a higher concentration environment having fewer distractions than a lower concentration environment; modifying the … environment associated with the user performing the task based on the concentration risk level by automatically causing data associated with the task to be provided to the user … at a time concurrent with a most optimal time for the user to perform the task as identified by the concentration risk model through the information associated with the user and the at least one characteristic of the task; receiving feedback data from the user with respect to the performance of the modification of the … environment based on the concentration risk level generated by the concentration risk model; and executing … to use the feedback data to iteratively enhance the   performance of the … when determining second, third, and subsequent concentration risk levels respectively associated with performing second, third, and subsequent tasks, each a different type of task with respect to at least home-related tasks, work-related tasks, and entertainment-related tasks.” Claims 1-21, in view of the claim limitations, recite the abstract idea of managing user concentration in a work environment by receiving information of a user, identifying a characteristic of a task of the user based on the information of the user, execute a concentration risk model based on user information, characteristics of the tasks, and outcomes, determining a concentration risk level of the user performing the task indicating concentration required based on the concentration risk model and characteristic of the task, modifying an environment associated with the user performing the task, including providing task information, based on the concentration risk level and an optimal time for the task, receiving feedback regarding the modification, and executing logic to enhance performance of the modification using the feedback to determine and update a second and third concentration risk level associated with performing a second and third tasks by the user based on the feedback from previous task outcomes.
As a whole, each of the limitations above manage personal behavior of human users while working because the limitations above manage user concentration in a work environment by providing a modified work environment for the user to perform the task based on the human user feedback and information, the task being performed by the human user, and determining and updating the concentration risk level of the human user while performing a first, second, and third task based on user performance the previous tasks, and this manages personal behavior by reciting rules or instructions to follow to manage the human user to perform the work, and thus, the claims recite a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of receiving information of a user, identifying a characteristic of a task of the user based on the information of the user, execute a concentration risk model based on user information, characteristics of the tasks, and outcomes, determining a concentration risk level of the user performing the task indicating concentration required based on the concentration risk model and characteristic of the task, modifying an environment associated with the user performing the task, including providing task information, based on the concentration risk level and an optimal time for the task, receiving feedback regarding the modification, and executing logic to enhance performance of the modification using the feedback to determine and update a second and third concentration risk level associated with performing a second and third tasks by the user based on the feedback from previous task outcomes could all be reasonably interpreted as a human making observations of information regarding a user, mentally evaluating the information using judgment to identify characteristic of a task, execute a model, and determine the concentration risk level of the user performing the first, second, and third task based on the observed and identified information, and mentally and/or with pen and paper providing a work environment for the user performing the task based on the concentration risk level; therefore, the claims are directed to a mental processes. Accordingly, the claims are directed to a certain method of organizing human activity and mental processes, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “by a processor,” “computing environment,” “executing machine learning logic,” and “through at least one application automatically instantiated on the one or more devices” in claim 1, “computing environment” and “application within the computing environment” in claim 2, and similarly claims 3, 9, 10, 16, & 17, “[a] system … comprising: a processor executing instructions stored in a memory device, wherein the processor,” “computing environment,” “executes machine learning logic,” and “through at least one application automatically instantiated on the one or more devices” in claim 8, “[a] computer program product … by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising,” “computing environment,” “an executable portion that executes machine learning logic,” and “through at least one application automatically instantiated on the one or more devices” in claim 15; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment performing generic machine learning. Furthermore, with respect to the “receiving” limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-14, & 16-21 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, namely a generic computing environment performing generic machine learning, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations, as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0065]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. In addition, as noted above, with respect to the “receiving” limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7, 9-14, & 16-21 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Avrahami, et al. (US 20180247241 A1), hereinafter Avrahami, in view of Guan, et al. (US 20120108997 A1), hereinafter Guan, in further view of Dotan-Cohen, et al. (US 20190205839 A1), hereinafter Cohen.
Regarding claim 1, Avrahami discloses a method for managing user concentration in a work environment, by a processor, comprising ([0004]):
 receiving information associated with a user ([0104]-[0107], [0111], fig. 4, at 401, the processing device receives information associated with an activity associated with a user from resources such as health tracking sensors, cameras, etc., at 403, the processor identifies first and second patterns of the information, wherein the first pattern are work activities, at 407, the processing device monitors the user activity, [0052], the activity detector 220 can monitor activity associated with the user, including a user's interaction rate with digital resources on multiple digital devices, track a user's attention through eye gaze and pupil detection using cameras, track a user's heart rate data, the user's location);
identifying at least one characteristic of a task of the user based on the information associated with the user ([0111], fig. 4, at 409, the processing device detects a trigger indicating a potential transition to the first pattern, which are work activities, [0106]-[0107], e.g., the processing device may correlate a user's first pattern (e.g., work activities) with activation of a digital resource (e.g., spreadsheet application), wherein sensed behavior, such as changes in the user's body position, location, heart rate, sugar levels, adrenaline, blood pressure, eye gaze, etc. (i.e. task characteristic based on user information notwithstanding whether the task is performed on a device in a computer environment), can be analyzed to determine if the trigger correlates exclusively with one of the first pattern (i.e. behaviors of user correlating with the first pattern/work activity – characteristics of the task), [0099], the activity engine can verify the user is in the first pattern/work activity based on a threshold confidence based on, e.g., the rate of user interaction with n, the activity engine 210 weights the user's rate of, [0038]-[0039], the work activities include operating a device such as computer at a desk or moving items in a warehouse, and location sensors 105 a receive the user's movement in the warehouse, [0058]-[0059], time away from a desk may be categorized as a break or work activity based on location, whether co-workers are at the location, if the user is in a meeting room, if the time corresponds to an event in the users calendar (i.e. notwithstanding whether the task is being performed on one or more devices within a computing environment)); 
executing machine learning logic to train a concentration risk model using the information associated with the user, the identified at least one characteristic of the task, and outcomes of interactions of the user with one or more devices within the computing environment when performing the task as input ([0056]-[0057], [0063]-[0067], [0105]-[0107], [0114], [0117], fig. 2, 4, el. 403, in the training process to learn patterns of the user's activity or behaviors (i.e. training), which can be periodically returned to incorporate feedback (i.e. first stage), the pattern module 233, analyzes received training data by sensing changes in the user's physiological data, body temperature, etc. (i.e. using the information of the user) and identifying triggers that indicate a transition between first and second patterns (i.e. training a risk model) by comparing detected levels of activity that indicate a change between patterns (i.e. the identified characteristic and outcomes of the task));
determining a concentration risk level associated with the user performing the task based on the concentration risk model and the at least one characteristic of the task ([0099], the transition back to work 310 can be determined in view of rate of user interaction with work activity 370 satisfying the threshold transition confidence factor in response to verifying the detected user activity in view of the context factors indicate a transition to the first pattern and user activity of the second activity 360 (i.e. a concentration risk level associated with the user performing the task), [0111]-[0113], at 407, the processing device monitors the user activity, the processing device proceeds to 411 to assessing context factors to detect if the user is engaging in non-work activities of the second pattern during a transition to the first pattern, and at 413 applying the customized transition model  to focus engagement in activities of the first pattern and restrict access to activities of the second pattern (i.e. based on the concentration risk model), the processing device can measure the user's rate of interaction with work related activities, and at 417 determines if the user focus level satisfies a threshold (i.e. concentration risk level), [0105], wherein the second pattern may be indicated by sensing changes in the user's physiological data, such as, body position, location, heart rate, sugar levels, blood pressure, eye gaze, vocal activity, body temperature, etc. (i.e. based on the characteristics of the task) [0102], the activity detector 220 detecting that the user's level of interaction with activities associated with the second pattern reach a threshold  (i.e. a concentration risk level based on the concentration risk model), the DSS 230 may determine the user is transitioning to a digital break (e.g., the second pattern)), wherein the concentration risk level is indicative of a level of concentration required by the user to complete the task  ([0099], the transition back to work 310 can be determined in view of rate of user interaction with work activity 370 satisfying the threshold transition confidence factor in response to verifying the detected user activity in view of the context factors indicate a transition to the first pattern 360 (i.e. concentration risk level indicative of a level of concentration required by the user to complete the task), [0127], when the user is transitioning from the second pattern to the first pattern (e.g., transitioning from break activities to work activities), the processing device can assess one or more factors in view of the transition model to determine whether to block, alert, or allow access to the digital resource, e.g., an activity associated with the second pattern/non-work activity (accessing the social networking website) may be determined to be a distraction that prevents the user from reaching a level of focused work (i.e. the concentration risk level indicative of a level of concentration required by the user to complete the task)), wherein a … concentration risk level is indicative that the task is most optimally performed by the user in a higher concentration environment having fewer distractions than a lower concentration environment ([0135], the transition model can manage multiple levels of access for the same digital resource based on multiple factors to allow the user's usage patterns in view of one context apply a first level of access while a change to a factor can apply a second level of access (i.e. the concentration risk level indicative of a level of concentration required by the user to complete the task indicative that the task is most optimally performed by the user in a higher concentration environment having fewer distractions));
modifying the computing environment associated with the user performing the task based on the concentration risk level ([0111]-[0112], if the user is engaging in non-work activities of the second pattern during a transition to the first pattern at 411, at 413, the processing device provides recommendations and restricts non-work usage of digital resources (e.g., websites, applications, etc.) (i.e. modifying the computing environment) to improve the user's to return to the first pattern (e.g., work activities), the processing device applies the customized transition model to provide direction to focused engagement in activities associated with the first pattern and restrict access to activities of the second pattern) by automatically causing data associated with the task to be provided to the user ([0111]-[0112], at 413, the processing device provides recommendations and restricts non-work usage of digital resources (e.g., websites, applications, etc.) (i.e. modifying) including a productivity plan that can include one or more directions to pre-break work, commonly used work related digital resources, suggestions based on schedule work activities, blocking or alerting the user to avoid using non-work related digital resources during the transition back to work  (i.e. by providing data associated with the task to be provided to the user), [0023], when the second pattern includes a number of non-work activities (e.g., accessing online shopping websites), the customized transition model for the first pattern can include access policies alerting the user to avoid starting a personal conversation, etc., alert the user to an approaching deadline, suggest contacting a co-worker, [0041]-[0042], the customized transition model can output direction for the user to perform different productivity activities (e.g., a productivity plan) in response to determining that the user has transitioned to the first pattern (e.g., work activities), e.g., when a user returns to their workstation, a display of the workstation or the user's mobile device may present a recommendation that directs the user to re-engage in the pre-break focused work activity (i.e. by providing data associated with the task to be provided to the user)) through at least one application automatically instantiated on the one or more devices ([0031], [0045], [0081], the DSS 230 outputs the alert to the user, wherein the DSS 230 is a module of the activity engine 110/210 implemented as software running on a processing device, such as client devices 105a-105d, cloud service 105n, etc. (i.e. through an application instantiated on the one or more devices), [0041]-[0042], when a user returns to their workstation, a display of the workstation or the user's mobile device may present a recommendation (i.e. through an application instantiated on the one or more devices)) at a time concurrent with a most optimal time for the user to perform the task as identified by the concentration risk model through the information associated with the user and the at least one characteristic of the task ([0111]-[0112], if at 411 the processing device detects the user is engaging in non-work activities of the second pattern during a transition to the first pattern (i.e., at a time concurrent with a most optimal time to perform the task identified by the concentration risk model based on information regarding the user and the characteristic of the task), at 413, the processing device provides recommendations and restricts non-work usage of digital resources (i.e., provide data associated with the task to the user), [0121], [0126]-[0127], [0134]-[0135], [0138], in a process determining whether to block access or alert the user to redirect their focus, the process at 505-520 detects a request to access a digital resource, that the user transitioned back to a first pattern/work activity from a second pattern/non-activity, that a blocking or alert policy is associated with the digital resource, such as blocking non-work/second pattern related digital resources, and if, at 530, an alert timer is active to restrict access to the digital resource (i.e. at a time concurrent with a most optimal time to perform the task), at 550 the processing device can alert the user to not access the non-work digital resource (i.e., provide data associated with the task to the user)); and
receiving feedback data from the user with respect to performance of the modification of the computing environment based on the concentration risk level generated by the concentration risk model ([0056]-[0057], [0063]-[0067], [0105]-[0107], [0114], [0117], fig. 2, 4, el. 403, the training process to learn patterns of the user's activity or behaviors incorporates feedback (i.e. receiving feedback), [0139]-[0147], fig. 6, in implementing the training phase to learn user patterns using machine-learning to identify the first and second pattern/work of the user based on information of activities, after the system detects the user is engaged in a second pattern of a non-work activity, the system manages access to non-work related usage of digital resources based on the model (i.e. performing the modification), and detects the user's rate of interaction fails to satisfy a threshold indicating the first pattern and  in Steps 610-635 (i.e. feedback data from the user of an accuracy in performing the modification based on concentration risk level and model), and then in Steps 640, if the user has switched to the second pattern of non-work activity, the system returns back to learn patterns at 605 to feed the user's behaviors back to learn and update the user's patterns (i.e. receiving feedback data from the user of an accuracy in performing the modification based on concentration risk level and model));
executes machine learning logic to use the feedback data to iteratively enhance the performance of the machine learning logic when determining second, third, and subsequent concentration risk levels respectively associated with performing second, third, and subsequent tasks ([0056]-[0057], [0063]-[0067], [0102], [0105]-[0107], [0114], [0117], fig. 2, 4, el. 403, in the training process to learn patterns of the user's activity or behaviors, which can be periodically returned to incorporate feedback (i.e. training in a second stage using the feedback to iteratively enhance the machine learning logic), the pattern module 233, analyzes received training data by sensing changes in the user's physiological data, body temperature, etc. (i.e. using the information of the user) and identifying triggers that indicate a transition between first and second patterns by comparing detected levels of activity that indicate a change between patterns, and in the training process to learn patterns of the user's activity or behaviors, the pattern module 233 generates instructions for the activity detector 220 to detect triggers differentiating the user's activity during the first and the second patterns by detecting that the user's level of interaction with activities associated with the second pattern reach a threshold (i.e. train the concentration model to enhance the accuracy of the machine learning logic), [0139]-[0147], fig. 6, in implementing the training phase, in 605 the system learns user patterns using machine-learning (i.e. executes machine learning to train a risk model) to identify the first and second pattern/work and non-work of the user based on received information of activities (i.e. to enhance accuracy), next in 610-635, the system detects triggers of the user transitioning to the first pattern/work activities (i.e. when performing first, second, third tasks), the system manages access to non-work related usage of digital resources based on the model (i.e. performing the modification), and if the user's rate of interaction fails to satisfy a threshold indicating the first pattern (i.e. when determining the first, second, third risk), and then in 640, if the user has switched to the second pattern, the system returns back to learn patterns at 605 to feed the user's behaviors back to learn and update the user's patterns (i.e. iteratively train the concentration risk model using the feedback to enhance the accuracy of the machine learning logic when determining second, third, and subsequent concentration risk levels)), each a different type of task with respect to at least … work-related tasks, and entertainment-related tasks ([0021], [0023], [0127], wherein activities associated with the first pattern are work activities, and activities of the second patter are non-work or break related activities, including accessing online shopping websites while shopping for personal items, accessing a social networking website).
While Avrahami discloses all of the above, including determining a concentration risk level, wherein the concentration risk level is indicative of a level of concentration required by the user to complete the task ([0099], the transition back to work 310 can be determined in view of rate of user interaction with work activity 370 satisfying the threshold transition confidence factor in response to verifying the detected user activity in view of the context factors indicate a transition to the first pattern 360 (i.e. concentration risk level indicative of a level of concentration required by the user to complete the task), [0127], when the user is transitioning from the second pattern to the first pattern (e.g., transitioning from break activities to work activities), the processing device can assess one or more factors in view of the transition model to determine whether to block, alert, or allow access to the digital resource, e.g., an activity associated with the second pattern/non-work activity (accessing the social networking website) may be determined to be a distraction that prevents the user from reaching a level of focused work (i.e. the concentration risk level indicative of a level of concentration required by the user to complete the task)), wherein a … concentration risk level is indicative that the task is most optimally performed by the user in a higher concentration environment having fewer distractions than a lower concentration environment ([0135], the transition model can manage multiple levels of access for the same digital resource based on multiple factors to allow the user's usage patterns in view of one context apply a first level of access while a change to a factor can apply a second level of access (i.e. the concentration risk level indicative of a level of concentration required by the user to complete the task indicative that the task is most optimally performed by the user in a higher concentration environment having fewer distractions)) and further, Avrahami strongly suggests the following, Avrahami does not appear to expressly disclose that the concentration risk level necessarily includes a higher concentration risk level indicates a higher concentration environment is optimal for a task; however, this additional feature is disclosed by Guan.
Guan teaches determining a concentration risk level associated with the user performing the task based on the concentration risk model and the at least one characteristic of the task, wherein the concentration risk level is indicative of a level of concentration required by the user to complete the task, and wherein a higher concentration risk level is indicative that the task is most optimally performed by the user in a higher concentration environment having fewer distractions than a lower concentration environment ([0135], the ideal level of attention is high when the subject is required to be in a state of concentration and is low when the subject is required to be not in a state of concentration, [0189], different thresholds R may be set for respective difficulty levels, wherein the level of difficulty is increased if the subject's attention level is high, and the level of difficulty is decreased if the subject's attention level is low).
Avrahami and Guan are analogous fields of invention because both address the problem of determining the level of concentration required for tasks. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Avrahami the ability for a higher concentration risk level is indicative that the task is most optimally performed by the user in a higher concentration environment having fewer distractions than a lower concentration environment as taught by Guan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of a higher concentration risk level being indicative that the task is most optimally performed by the user in a higher concentration environment having fewer distractions than a lower concentration environment, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Avrahami with the aforementioned teachings of Guan in order to produce the added benefit of improving attention of subjects performing tasks. [0096].

While Avrahami discloses all of the above, including each a different type of task with respect to at least … work-related tasks, and entertainment-related tasks (as above), Avrahami does not appear to expressly disclose that the tasks necessarily include home-related tasks; however, this additional feature is disclosed by Cohen.
Cohen teaches each a different type of task with respect to at least home-related tasks, work-related tasks, and entertainment-related tasks ([0029], semantic analysis characterizes the information related to the user activity such as the location of the activity, including home, work, gym, wherein during working hours at a location corresponding to the user's office may be determined to be work-related activity (i.e. work task), and in contrast, streaming a movie on a Friday night at a location corresponding to the user's home may be determined to be home-related activity (i.e. home task) or recreational activity (i.e. entertainment task), [0062], contextual information related to the user activity is determined, including the venue, such as office location, home location, school, restaurant, movie theater).
Avrahami and Cohen are analogous fields of invention because both address the problem of providing a personalized computer environment based on user’s activities types. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Avrahami the ability for tasks to include home-related tasks as taught by Cohen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of each a different type of task be at least home-related tasks, work-related tasks, and entertainment-related tasks, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Avrahami with the aforementioned teachings of Cohen in order to produce the added benefit of improving users’ efficiency, workflow, and time management while performing activities. [0126], [0128].
Regarding claim 2, the combined teachings of Avrahami, Guan, and Cohen teach the method of claim 1 (as above). Further, Avrahami discloses wherein the modifying of the computing environment associated with the user performing the task includes at least one disabling notifications associated with at least one application within the computing environment and limiting functionality of at least one application within the computing environment ([0111]-[0112], at 413, the processing device applies the customized transition model to provide direction to focused engagement in activities associated with the first pattern and restrict access to activities of the second pattern, blocking or alerting the user to avoid using non-work related digital resources during the transition back to work, [0102], [0146], the activity engine 210 can provide recommendations to direct the user to perform the productivity plan executed by digital resources and direct the user's attention to focused activities, e.g., the digital resources can suppress notifications, display statistical information to the user, alert the user to a recent first pattern activity, etc., the user's productivity may be improved by suppressing notifications regarding non-work related activities, [0055], [0102], [0129], [0134], the transition model can indicate, based on the user's past behavior, that starting a social conversation via the social networking website is a distraction to avoid or delay access to the digital resource until a next scheduled break (e.g., the second pattern), and the user may be blocked from accessing the social networking website via the desktop computer for a period of time while being alerted to avoid the distraction when accessing the social networking website via the mobile device).
Regarding claim 3, the combined teachings of Avrahami, Guan, and Cohen teach the method of claim 1 (as above). Further, Avrahami discloses wherein the modifying of the computing environment associated with the user performing the task includes generating a recommendation associated with at least one of a schedule of the user and a location for performing the task and generating a notification indicative of the generated recommendation ([0111]-[0112], at 413, the processing device applies the customized transition model to provide direction to focused engagement in activities associated with the first pattern and restrict access to activities of the second pattern, including a productivity plan that can include one or more directions to pre-break work, suggestions based on schedule work activities, [0042], the user may be engaged in focused work activity at their work station, leave their work station to take a break, and when they return to their workstation, a display of the workstation or the user's mobile device may present a recommendation that directs the user to re-engage in the pre-break focused work activity that aids in refocusing the user's attention to transition back to productivity, [0059], identifying factors indicating a short break away from a physical location may be used to allow a user to access digital resources for a digital break and prompt the user to return to work activities based on the machine-learning model, [0095], detecting a trigger may indicate a potential transition to the first pattern, such as in user sequence 300, the user returning to the location (e.g., back their desk 350), and the activity engine can determine the monitored behavior indicates that the user is returning to work).
Regarding claim 4, the combined teachings of Avrahami, Guan, and Cohen teach the method of claim 1 (as above). Further, Avrahami discloses wherein the information associated with the user includes at least one of a profile of the user, a schedule of the user, electronic communications of the user, and social media activity of the user ([0026], [0028], the recommendation provides the user with work-related applications based on the context information that can include the user's pre-break activities, scheduling information, the use of information that includes pinpoint data (e.g., location tracking, computer usage, calendar schedule, social graphs, etc.) to detect patterns of a user's activity or behaviors and develop a context-sensitive transition model for a productivity plan, [0037], [0039]-[0040], the activity engine 110 receives the collected information, such as a scheduling application provides the user's meeting schedule, etc., and the activity engine 110 can detect pre-break activities of the user, detect a work trigger that indicates the user is returning to the first pattern, and generate a customized transition model based on learning the user's patterns, [0049], pinpoint data 207 can include stored information about the user's first pattern and second pattern of the user's digital interactions, e.g., communication patterns, scheduling information, etc., [0125], [0127], [0129], the user's usage pattern of the social networking website on a mobile device may indicate brief engagement while transitioning to work activities and the user's usage pattern of the social networking website on a desktop device may indicate long periods of engagement, or e.g., if the user is transitioning back to work (e.g., the first pattern), accessing the social networking website (e.g., an activity associated with the second pattern) may be determined to be a distraction).
Regarding claim 5, the combined teachings of Avrahami, Guan, and Cohen teach the method of claim 1 (as above). Further, Avrahami discloses wherein at least some of the information associated with the user is detected utilizing a sensor, wherein the senor includes at least one of a camera, a microphone, and a biometric sensor ([0028], the use of information that includes sensed data (e.g., from a wearable device, camera, etc.), and the information can be used to detect patterns of a user's activity or behaviors and develop a context-sensitive transition model for a productivity plan, [0037], [0039]-[0040], the activity engine 110 receives the collected information, such as a wearable device obtains a user's heart rate, camera's 105e can detect gaze direction or pupil dilation, etc., and when the user is ready to go on a break from the work activity during the first pattern, the activity engine 110 can detect pre-break activities of the user, detect a work trigger that indicates the user is returning to the first pattern, and generate a customized transition model based on learning the user's patterns).
Regarding claim 6, the combined teachings of Avrahami, Guan, and Cohen teach the method of claim 1 (as above). Further, Avrahami discloses wherein the at least on characteristic of the task includes at least one of a task type associated with the task and a software application associated with the task ([0110], the customized transition model can include different model for different work types – e.g., the customized transition model for a user with a first pattern that includes activities categorized, [0145], the suggested access policies can incorporate context factors for suggesting different redirections to the focused work (e.g., a productivity plan) based the first pattern (e.g., type of work activity), [0039], the information is sent to the activity engine 110, wherein for computer based activities, the client service can monitor, for example, what applications are accessed by the user, [0068], the activity detector 220 is configured to detect activities, such as a change in sensed data 206 or rate of interaction through pinpoint data 207, based on a pattern identified by the pattern module 233, the activity detector 220 monitors for activities associated with the first pattern to detect pre-break activities that may be productive to resume post-break, wherein detected triggering data indicating a break has started may include, for example, closing a particular work related application, using an application associated with personal use away from the desk, [0078], the transition module 237, based on input from the activity detector 220 and pattern module 233, uses indicators of focused activity to generate the customized transition model, indicator can include usage of a digital resource (e.g., website, application, etc.) that is categorized as work-related)
Regarding claim 7, the combined teachings of Avrahami, Guan, and Cohen teach the method of claim 1 (as above). Further, Avrahami discloses wherein at least one of the identifying of the at least one characteristic of a task of the user and the determining of the concentration risk level associated with the user performing the task is performed utilizing a cognitive analysis ([0065], the pattern module 233 can employ a training phase (i.e. cognitive analysis) to prompt the user to categorize digital resources (e.g., web sites, applications, etc.) when as activity associated with the first pattern (e.g., work-related) or activity associated with the second pattern (e.g., non-work-related), e.g., when a messaging application is launched, the user can be prompted to mark the messaging application as non-work related usage (i.e. cognitive analysis), [0139]-[0147], fig. 6, at 605, the system learns a user's patterns using machine-learning (i.e. cognitive analysis) to identify a first pattern and second pattern of the user based on received information associated with an activity, e.g., the system can actively monitor the information associated with the user activities in real time, including gaze, pupil, etc. (i.e. cognitive analysis), based on a timed interval, or hierarchy of triggering factors, wherein a dynamic time interval may gradually be adjusted to change the interval between checking the information associated with the user's activity in view of the patterns – e.g., if a user routinely transitions from the first pattern to the second pattern (e.g., takes breaks) every 3 to 4 hours, then the system can decrease the interval between checking for information, in response to the trigger indicating a transition to the first pattern at 610, at 615 the system inspects information such as pinpoint data in view of context factors to determine whether to user is engaged in activities associated with the second pattern (e.g., non-work related activities) interfering with a return to productive focused engagement in activities associated with the first pattern (e.g., work activities), such as detecting a yawn indicating the user is engaged with non-work activities while transitioning to the first pattern (e.g., returning to work), at 620 and 625, the system generating and manages a customized transition model based on the user's patterns, at 630, the system determines whether the user's rate of interaction satisfies a threshold to indicate the user is engaged in focused activity associated with the first pattern, in response to the user failing to successfully transition to the first pattern, at 635 the model can further restrict access to activities associated with the second pattern (e.g., non-work) and provide positive redirection to the user to engage in first pattern related activity (e.g., work), at 640, the system can monitor for the user switching back to the second pattern, wherein if the user has not switched to the second pattern, the system can return to 630 to monitor the user during the first pattern to track the user remains engaged with the focused work activity for a period of time, and the system can return to 605 to feed the user's behaviors back to learn and update the user's patterns (i.e. cognitive analysis)).
Regarding claims 8-14, these claims are substantially similar to claims 1-7, respectively, and are, therefore, rejected on the same basis as claims 1-7. While claims 8-14 are directed toward a system comprising a processor executing instructions stored in memory, Avrahami discloses a system as claimed. [0006], [0117], [0162]-[0171].
Regarding claims 15-21, these claims are substantially similar to claims 1-7, respectively, and are, therefore, rejected on the same basis as claims 1-7. While claims 15-21 are directed toward a computer program product comprising computer readable medium, Avrahami discloses a computer program product as claimed. [0006], [0117], [0162]-[0171].
Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Denker, et al. (US 20130311925 A1) systems and methods for modeling interactions of a group of users with a computing system includes monitoring passive and active interaction data of multiple users that adjusts a user interface to avoid distractions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/             Primary Examiner, Art Unit 3623